Citation Nr: 1226805	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left hip strain on an extraschedular basis.

2.  Entitlement to service connection for degenerative arthritis of the lumbosacral spine, claimed as secondary to the service-connected post-operative residuals, left knee, and left hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and April 2008 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Decision Review Officer hearing at the RO in October 2008 and before a Veterans Law Judge (VLJ) in June 2010.  Transcripts of the hearings are of record.  The VLJ who conducted the June 2010 hearing is no longer employed by the Board, and therefore the case must be remanded for another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2009 substantive appeal to the Board, he requested to testify at a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700.  In June 2010, he testified before a VLJ who is no longer employed by the Board.  In July 2012, the Board sent him a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that he indicate whether he wished to have another hearing and, later in July 2012, he responded that he indeed wanted another Travel Board hearing.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


